Benjamin, J.
These appeals are by the defendant from (1) a judgment of the Supreme Court, Kings County, rendered December 11, 1969, resentencing him, pursuant to People v. Montgomery (24 N Y 2d 130), upon a 1960 conviction, on his guilty plea, of robbery in the first degree, grand larceny in the first degree, burglary in the second degree and two counts of assault in the second degree; and (2) an order of the same court, dated June 22, 1970, which, on a cor am nobis application, denied vacatur of the judgment of resentence. The resentence, nunc pro tunc as of October 10, 1960 (the date of the original sentence) was the same as the original sentence, namely, consecutive prison terms of 15 to 30 years on the robbery count and 5 to 10 years on the burglary count and prison terms of 5 to 10 years on the larceny count and 2% to 5 years on each of the assault counts, the latter three terms to be concurrent with the term on the robbery count.
The crime committed by the defendant in 1960 was a shocking one and he has never denied he committed it. Before he pleaded guilty he was examined and found competent to stand trial. When the psychiatrists’ report was submitted to the court for confirmation, the defendant’s retained, experienced counsel controverted it by oral argument, but specifically declined the court’s offer of a hearing on the issue of the defendant’s competency to stand trial. The court confirmed the report and the defendant then pleaded guilty to the entire indictment.*
At no time during the plea proceedings or prior thereto did the defendant or his retained counsel request the assistance of an independent psychiatrist, paid by the State, to help him controvert the finding that he was competent to stand trial. Throughout that time neither the defendant nor his retained counsel said that the defendant lacked funds to retain an independent psychiatrist and that if he had the funds he would retain a psychiatrist and then demand a hearing to controvert the finding of his competency to stand trial.
Two months after the defendant pleaded guilty, when he was arraigned for sentence, his retained attorney for the first time made a passing comment that the defendant lacked the funds *185for an independent psychiatric examination and he [counsel] would have recommended such examination if the defendant had the funds. This bare assertion of the defendant’s indigency, by his retained (and presumably compensated) attorney, is not otherwise supported in the record. And, once again, neither the defendant nor his retained attorney requested an independent psychiatric examination, at the State’s expense, or a hearing on the issue of his competency to stand trial. After a strong plea for clemency, the court then imposed the same sentences as were imposed on the later resentence.
The defendant did not appeal from the judgment, but he thereafter made several attacks on it by postjudgment proceedings; in none of them did he claim he was not competent to stand trial when he pleaded guilty. In 1969 he made a coram nobis application to vacate the judgment on the ground he had been deprived of his right to appeal from the judgment; he did not then say he was incompetent when he pleaded guilty. At about the same time he made another cor am nobis application on various other grounds; but, again, he did not say he was incompetent when he pleaded guilty. When arraigned for resentence, after Montgomery relief had been granted, he voiced several objections to the judgment, but again did not say he was incompetent when he pleaded guilty in 1960.
Now, for the first time, 11 years after he pleaded guilty, the defendant urges that we should vacate his guilty plea because he was not competent when he made it; or that we should at least remand the case for a hearing as to whether he was then competent to make that plea, on the theory that the court’s failure to give him the assistance of a State-paid, independent psychiatrist, in 1960, to controvert the report of his competency violated his constitutional rights. We disagree and on this record believe he is not entitled to that relief.
In 1960 there was no statutory provision authorizing a defendant (except in a capital case) to retain experts for his defense at the public’s expense, as section 722-c of the County Law was not enacted until 1965 (L. 1965, ch. 878, § 1). Nor was there then any case law conferring that right. And we know of no controlling case, since 1960, that has held that an indigent defendant has a constitutional right to the assistance of an independent psychiatrist, or other expert, at the public’s expense. None of the cases relied on by the defendant, and cited in the dissenting opinion, have gone that far; and they are, moreover, readily distinguishable from the case at bar.
Thus, Gideon v. Wainwright (372 U. S. 335), Douglas v. California (372 U. S. 353) and Lane v. Brown (372 U. S. 477) all *186involved the right to counsel. In Bradford v. United States (413 F. 2d 467), United States v. Schultz (431 F. 2d 907) and United States v. Theriault (440 F. 2d 713) there were prompt, direct appeals from the judgments; the defendants had requested the assistance of independent experts, to he paid by the government ; and the appellate rulings in their favor were bottomed on a Federal statute (U. S. Code, tit. 18, § 3006A, subd. [e]) which gives the Federal courts discretionary power to permit a defendant to employ an independent expert, paid by the government, to assist in his defense.
In Jacobs v. United States (350 F. 2d 571) the defendant moved to vacate his guilty plea only a few weeks after he was sentenced, on the ground that he was incompetent when he pleaded guilty, and he requested the assistance of an independent, government-paid psychiatrist at the hearing on his motion; his request was refused; the motion to vacate the plea was denied; and he appealed. While these proceedings were taking place, the above-mentioned Federal statute was enacted, but it did not take effect until after the argument of the appeal. By a 2-to-l vote, the appellate court reversed, the majority holding that the lower court should have appointed an independent psychiatrist, at government expense, to assist the defendant; the decision did not refer to the above-mentioned recently enacted statute authorizing such appointments of experts'; it did not say there had been a violation of the defendant’s constitutional rights; and it predicated its holding on ‘‘ the interest of justice ” (p. 573). The dissenting Circuit Judge merely said that the lower court’s decision was a discretionary one and that he saw no abuse of discretion.
Far different from the above-described cases is the one at bar. Here, there was no statutory authority for a State-paid, independent psychiatrist to assist a defendant in 1960, when this defendant pleaded guilty. Here, the contention that the defendant’s .rights were violated by the failure to afford him a State-paid psychiatrist is being raised for the first time 11 years after he pleaded guilty; and it was not raised on any of a number of prior applications. Here, a present remand for a hearing on the defendant’s competency to stand trial in 1960 would be a mere mockery, as it obviously would be impossible to determine now what his mental condition was 11 years ago. Here, there was no request to the trial court for an independent psychiatrist, at the State’s expense. Here, the defendant’s retained, experienced counsel waived his right to a hearing on the issue of competency to stand trial. Here, there was no real showing of *187indigency; and the only reference to it was a passing comment by the defendant’s retained counsel some months after the defendant pleaded guilty.
In sum, we find no warrant for the relief sought by the defendant in either the Federal or State Constitutions or in the statutes or in case law; nor, on this record, do the interests of justice require it.
We have examined the defendant’s other contentions and find no merit in them. The judgment and the order should be affirmed.

 There was another, similar indictment pending simultaneously; the plea did not cover it. The presentence probation report indicates that the defendant had been positively identified as the perpetrator of eight other similar crimes and had been partially identified as the perpetrator of 12 more. These facts may, per-' haps, explain the defendant’s willingness to plead guilty to this entire indictment.